                                             Case 3:18-cv-04652-LB Document 26 Filed 11/01/18 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       BAART PROGRAMS INC., et al.,                     Case No. 18-cv-04652-LB
                                  12                    Plaintiffs,
Northern District of California
 United States District Court




                                                                                            ORDER DENYING MOTION TO
                                  13              v.                                        DISMISS IN PART AND DEFERRING
                                                                                            CONSIDERATION PENDING
                                  14       CITY OF CONCORD, et al.,                         FURTHER BRIEFIG
                                  15                    Defendants.                         Re: ECF No. 15
                                  16

                                  17        The plaintiffs — BAART Programs, Baymark Health Services, and Addiction Research and

                                  18   Treatment, Inc. — sued the City of Concord, California and the Director of its Community and

                                  19   Economic Development Department, claiming discrimination in violation of federal and state law

                                  20   based on the Director’s determining that the plaintiffs’ proposed methadone clinic was a “social

                                  21   services facility” (and not a “medical clinic”), thereby denying the plaintiffs permission to operate

                                  22   the clinic.1 The complaint has six claims:

                                  23           1. an intentional violation of Title II of the Americans with Disabilities Act
                                                  (“ADA”) based on the defendants’ determination and interpretation of the
                                  24              Development Code;
                                               2. a discriminatory impact violation Title II of the ADA based on the defendants’
                                  25              prohibiting the use of the Solano Plaza site as a methadone clinic;
                                  26
                                  27
                                       1
                                        Compl. – ECF No. 1. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                  28   citations are to the ECF-generated page numbers at the top of documents.

                                       ORDER – No. 18-cv-04652-LB
                                               Case 3:18-cv-04652-LB Document 26 Filed 11/01/18 Page 2 of 4



                                                  3. a violation of Section 504 of the Rehabilitation Act;
                                   1
                                                  4. a violation of due process and equal protection brought pursuant to 42 U.S.C. §
                                   2                 1983 based on the defendants’ interpretation of the Development Code and
                                                     alleged unequal treatment of methadone patients;
                                   3              5. a violation of California non-discrimination laws; and
                                   4              6. a claim for declaratory judgment establishing the parties’ rights and liabilities.2

                                   5         The defendants moved to dismiss all claims on the ground that the plaintiffs failed to exhaust

                                   6   their administrative remedies.3 The defendants also moved to dismiss claim five on the ground that

                                   7   they are immune from liability under California Government Code §§ 19955((l) and 19955(m).4

                                   8   The court held a hearing on November 1, 2018.5

                                   9         The court denies the motion to dismiss for failure to exhaust for the reasons discussed at the

                                  10   hearing and advanced by the plaintiffs.6 “[N]either Title II of the ADA nor section 504 of the

                                  11   Rehabilitation Act generally requires administrative exhaustion before filing suit.” O’Guinn v.

                                  12   Lovelock Corr. Ctr., 502 F.3d 1056, 1061 (9th Cir. 2007); see Zimmerman v. Or. Dept. of Justice,
Northern District of California
 United States District Court




                                  13   170 F.3d 1169, 1177–78 (9th Cir. 1999) (“Title II [of the ADA] incorporates the Rehabilitation

                                  14   Act’s provisions, which do not require an employee to pursue any administrative relief.”), citing

                                  15   Smith v. Barton, 914 F.2d 1330, 1338 (9th Cir. 1990). Likewise, exhaustion of administrative

                                  16   remedies is not required in § 1983 cases. Patsy v. Bd. of Regents of St. of Fla., 457 U.S. 496, 516

                                  17   (1982). This defeats the defendants’ argument regarding claims one through four.

                                  18         Exhaustion is not required for the state-law claims either. The defendants argue that the

                                  19   “alleged violation that forms the basis of this lawsuit is that the Planning Division erroneously

                                  20   determined the use classification of plaintiffs’ proposed methadone clinic” and that the issue thus

                                  21   is “within the purview of the Planning Division and is subject to administrative review by the

                                  22   Zoning Administrator and Planning Commission.”7 But the plaintiffs are not challenging the

                                  23
                                       2
                                           Id. at 10–13.
                                  24
                                       3
                                           Mot. – ECF No. 15 at 7.
                                  25   4
                                           Id. at 9.
                                  26   5
                                           Minute Entry – ECF No. 25.
                                       6
                                           Opp. – ECF No. 19 at 8–14.
                                  27
                                       7
                                           Reply – ECF No. 22 at 2.
                                  28

                                       ORDER – No. 18-cv-04652-LB                           2
                                              Case 3:18-cv-04652-LB Document 26 Filed 11/01/18 Page 3 of 4




                                   1   classification of their methadone clinic as a “social service facility” per se and instead challenge

                                   2   the Director’s change in classification (allegedly in response to local objections to opening a

                                   3   methadone clinic “motivated by stereotypes, prejudice, and unfounded fear of perceived threats”)8

                                   4   as discriminatory, in violation of state statutes prohibiting discrimination against persons with

                                   5   disabilities.9 The statutes — California Civil Codes §§ 51, 53, 54, and 54.1 — all are civil-rights

                                   6   statutes that do not have exhaustion requirements.10

                                   7         Also, as the plaintiffs point out, the plaintiffs are not required to exhaust administrative

                                   8   remedies under sections 12955(l) and 12955(m) of the California Fair Employment and Housing

                                   9   Act (“FEHA”).11 Section 12989.1 of FEHA provides that “an ‘aggrieved person’ may commence a

                                  10   civil action for discriminatory housing practice ‘whether or not a complaint has been filed under

                                  11   this part and without regard to the status of any complaint.’” House v. Cal State Mortg. Co., No.

                                  12   CV–F–08–1880 OWW/GSA, 2009 WL 2031775 at * 18 (E.D. Cal. July 9, 2009). Even if the
Northern District of California
 United States District Court




                                  13   plaintiffs were required to exhaust remedies, those remedies would be those under the FEHA

                                  14   statute. The Supreme Court of California has held that an individual filing a FEHA claim need not

                                  15   exhaust internal administrative remedies contained in a city charter before filing their claim.

                                  16   Schifando v. City of Los Angeles, 31 Cal. 4th 1074, 1080 (Cal. 2003).

                                  17         In sum, the court denies the defendants’ motion to dismiss all claims on the ground that the

                                  18   plaintiffs failed to exhaust administrative remedies.

                                  19         The court defers its decision on the defendants’ motion to dismiss claim five based on the

                                  20   defendants’ immunity under state law.12 The plaintiffs asked for — and the court ordered —

                                  21   supplemental briefing.13

                                  22

                                  23

                                  24   8
                                           Compl. – ECF No. 1 at 8 (¶¶ 35, 36).
                                  25   9
                                           Opp. – ECF No. 19 at 13.
                                  26
                                       10
                                            Compl. – ECF No. 1 at 13 (¶¶ 65, 68); Opp. – ECF No. 19 at 13.
                                       11
                                            Opp. – ECF No. 19 at 14.
                                  27   12
                                            Mot. – ECF No. 15 at 9.
                                  28   13
                                            Minute Order – ECF No. 25.

                                       ORDER – No. 18-cv-04652-LB                           3
                                            Case 3:18-cv-04652-LB Document 26 Filed 11/01/18 Page 4 of 4




                                   1       With the parties’ agreement, the court referred the matter for an early settlement conference

                                   2   with Magistrate Judge Kandis Westmore. As the court said at the hearing, practically, the

                                   3   defendants are right: this is a case that has an administrative process that may well result in the

                                   4   plaintiffs’ desired outcome. At the same time, the procedural posture of the case — including the

                                   5   plaintiffs’ entering a lease and contracts based on the Department’s initial confirmation in writing

                                   6   that the clinic would qualify as a “medical clinic” — calls out for a quicker solution than an

                                   7   administrative process might provide. The parties have done a good job queuing up the case for

                                   8   settlement discussions by their discovery plan, and they have identified the key players necessary

                                   9   for resolution of their dispute. The court hopes that this parallel litigation and the settlement

                                  10   process will result in a faster solution that is in everyone’s interest.

                                  11       IT IS SO ORDERED.

                                  12       Dated: November 1, 2018
Northern District of California
 United States District Court




                                  13                                                      ______________________________________
                                                                                          LAUREL BEELER
                                  14                                                      United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 18-cv-04652-LB                          4
